UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2008 OR ¨ Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 1-7627 FRONTIER OIL CORPORATION (Exact name of registrant as specified in its charter) Wyoming 74-1895085 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 10000 Memorial Drive, Suite 600 77024-3411 Houston, Texas (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: (713) 688-9600 Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filerþ Accelerated filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Noþ Registrant’s number of common shares outstanding as of August 4, 2008:103,874,740 FRONTIER OIL CORPORATION QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2008 INDEX Part I - Financial Information Item 1.Financial Statements Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3.Quantitative and Qualitative Disclosures About Market Risk Item 4.Controls and Procedures Part II - Other Information FORWARD-LOOKING STATEMENTS This Form 10-Q contains “forward-looking statements” as defined by the Securities and Exchange Commission (“SEC”).Such statements are those concerning contemplated transactions and strategic plans, expectations and objectives for future operations.These include, without limitation: · statements, other than statements of historical fact, that address activities, events or developments that we expect, believe or anticipate will or may occur in the future; · statements relating to future financial performance, future capital sources and other matters; and · any other statements preceded by, followed by or that include the words “anticipates,” “believes,” “expects,” “plans,” “intends,” “estimates,” “projects,” “could,” “should,” “may,” or similar expressions. Although we believe that our plans, intentions and expectations reflected in or suggested by the forward-looking statements we make in this Form 10-Q are reasonable, we can give no assurance that such plans, intentions or expectations will be achieved.These statements are based on assumptions made by us based on our experience and perception of historical trends, current conditions, expected future developments and other factors that we believe are appropriate in the circumstances.Such statements are subject to a number of risks and uncertainties, many of which are beyond our control.You are cautioned that any such statements are not guarantees of future performance and that actual results or developments may differ materially from those projected in the forward-looking statements. All forward-looking statements contained in this Form 10-Q only speak as of the date of this document.We undertake no obligation to update or revise publicly any revisions to any such forward-looking statements that may be made to reflect events or circumstances after the date of this Form 10-Q, or to reflect the occurrence of unanticipated events. PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS FRONTIER OIL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited, in thousands, except per share data) Six Months Ended June 30, Three Months Ended June 30, 2008 2007 2008 2007 Revenues: Refined products $ 3,089,598 $ 2,481,194 $ 1,882,010 $ 1,431,138 Other (137,259 ) 1,389 (115,454 ) 3,562 2,952,339 2,482,583 1,766,556 1,434,700 Costs and expenses: Raw material, freight and other costs 2,574,026 1,804,805 1,574,898 964,940 Refinery operating expenses, excluding depreciation 168,594 140,977 81,034 69,814 Selling and general expenses, excluding depreciation 22,503 24,615 12,148 13,583 Depreciation, amortization and accretion 31,437 23,193 16,497 12,070 (Gain) loss on sales of assets (44 ) 2,028 (7 ) - 2,796,516 1,995,618 1,684,570 1,060,407 Operating income 155,823 486,965 81,986 374,293 Interest expense and other financing costs 4,563 4,948 2,924 1,992 Interest and investment income (3,635 ) (11,647 ) (1,322 ) (6,320 ) 928 (6,699 ) 1,602 (4,328 ) Income before income taxes 154,895 493,664 80,384 378,621 Provision for income taxes 49,610 175,181 21,068 134,858 Net income $ 105,285 $ 318,483 $ 59,316 $ 243,763 Comprehensive income $ 104,223 $ 318,483 $ 59,204 $ 243,763 Basic earnings per share of common stock $ 1.02 $ 2.93 $ 0.58 $ 2.26 Diluted earnings per share of common stock $ 1.02 $ 2.90 $ 0.57 $ 2.23 The accompanying notes are an integral part of these condensed consolidated financial statements. FRONTIER OIL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited, in thousands except share data) June 30, 2008 and December 31, 2007 2008 2007 ASSETS Current assets: Cash, including cash equivalents of $183,582 and $278,314 at 2008 and 2007,respectively $ 221,240 $ 297,399 Trade receivables, net of allowance of $500 at both years 252,121 155,454 Income taxes receivable 487 24,056 Other receivables 6,866 5,236 Inventory of crude oil, products and other 762,102 501,927 Deferred income taxes 11,032 9,426 Commutation account 6,351 6,280 Other current assets 34,285 31,245 Total current assets 1,294,484 1,031,023 Property, plant and equipment, at cost: Refineries and other equipment 1,189,556 1,082,275 Furniture, fixtures and other equipment 14,462 13,168 1,204,018 1,095,443 Accumulated depreciation and amortization (340,121 ) (317,993 ) Property, plant and equipment, net 863,897 777,450 Deferred turnaround costs 54,705 39,276 Deferred catalyst costs 12,061 6,540 Deferred financing costs, net of accumulated amortization of $1,819 and $1,619 at2008 and 2007, respectively 2,593 2,556 Prepaid insurance, net of accumulated amortization 303 909 Intangible assets, net of accumulated amortization of $431 and $370 at 2008 and2007, respectively 1,399 1,460 Other assets 4,595 4,634 Total assets $ 2,234,037 $ 1,863,848 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 744,228 $ 417,395 Derivative liabilities 19,701 15,089 Accrued liabilities and other 45,626 69,029 Total current liabilities 809,555 501,513 Long-term debt 150,000 150,000 Contingent income tax liabilities 34,031 32,257 Post-retirement employee liabilities 29,996 27,549 Long-term capital lease obligation 3,733 8 Other long-term liabilities 13,641 13,597 Deferred income taxes 114,741 100,310 Commitments and contingencies Shareholders' equity: Preferred stock, $100 par value, 500,000 shares authorized, no shares issued - - Common stock, no par value, 180,000,000 shares authorized, 131,850,356 shares issuedat both periods 57,736 57,736 Paid-in capital 223,994 211,324 Retained earnings 1,189,306 1,095,540 Accumulated other comprehensive income 516 1,578 Treasury stock, at cost, 27,975,616 and 26,893,939 shares at 2008 and 2007, respectively (393,212 ) (327,564 ) Total shareholders' equity 1,078,340 1,038,614 Total liabilities and shareholders' equity $ 2,234,037 $ 1,863,848 The accompanying notes are an integral part of these condensed consolidated financial statements. FRONTIER OIL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, in thousands) For the six months ended June 30, 2008 2007 Cash flows from operating activities: Net income $ 105,285 $ 318,483 Adjustments to reconcile net income to net cash from operating activities: Depreciation, amortization and accretion 39,786 29,532 Deferred income taxes 13,470 2,158 Stock-based compensation expense 9,802 12,090 Excess income tax benefits of stock-based compensation (3,935 ) (4,520 ) Amortization of debt issuance costs 343 399 (Gain) loss on sales of assets (44 ) 2,028 Decrease in commutation account - 1,000 Amortization of long-term prepaid inusrance 606 606 Increase in other long-term liabilities 1,888 28,931 Changes in deferred turnaround costs, deferred catalyst costs and other (29,260 ) (19,207 ) Changes in working capital from operations (18,162 ) 37,275 Net cash provided by operating activities 119,779 408,775 Cash flows from investing activities: Additions to property, plant and equipment (115,021 ) (146,376 ) Proceeds from sales of assets 45 2,290 El Dorado Refinery contingent earn-out payment (7,500 ) (7,500 ) Other acquisitions and leasehold improvements - (2,995 ) Net cash used in investing activities (122,476 ) (154,581 ) Cash flows from financing activities: Purchase of treasury stock (66,403 ) (128,195 ) Proceeds from issuance of common stock 126 947 Dividends paid (10,651 ) (6,617 ) Excess income tax benefits of stock-based compensation 3,935 4,520 Debt issuance costs and other (469 ) (7 ) Net cash used in financing activities (73,462 ) (129,352 ) (Decrease) increase in cash and cash equivalents (76,159 ) 124,842 Cash and cash equivalents, beginning of period 297,399 405,479 Cash and cash equivalents, end of period $ 221,240 $ 530,321 Supplemental Disclosure of Cash Flow Information: Cash paid during the period for interest, excluding capitalized interest $ 1,202 $ 4,024 Cash paid during the period for income taxes 42,190 84,465 Cash refunds of income taxes 24,548 - Noncash investing activities - accrued capital expenditures, end of period 18,069 48,001 The accompanying notes are an integral part of these condensed consolidated financial statements. FRONTIER OIL CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Financial Statement Presentation The interim condensed consolidated financial statements include the accounts of Frontier Oil Corporation (“FOC”), a Wyoming corporation, and its wholly-owned subsidiaries, collectively referred to as “Frontier” or “the Company.”The Company is an energy company engaged in crude oil refining and wholesale marketing of refined petroleum products. The Company operates refineries (“the Refineries”) in Cheyenne, Wyoming and El Dorado, Kansas.The Company also owns Ethanol Management Company (“EMC”), a products terminal and blending facility located near Denver, Colorado.The Company utilizes the equity method of accounting for investments in entities in which it has the ability to exercise significant influence.Entities in which the Company has the ability to exercise control are consolidated.All of the operations of the Company are in the United States, with its marketing efforts focused in the Rocky Mountain and Plains States regions of the United States.The Rocky Mountain region includes the states of Colorado, Wyoming, Montana and Utah, and the Plains States include the states of Kansas, Oklahoma, Nebraska, Iowa, Missouri, North Dakota and South Dakota.The Company purchases crude oil to be refined and markets the refined petroleum products produced, including various grades of gasoline, diesel fuel, jet fuel, asphalt, chemicals and petroleum coke.The operations of refining and marketing of petroleum products are considered part of one reporting segment. These financial statements have been prepared by the Company without audit, pursuant to the rules and regulations of the Securities and Exchange Commission and include all adjustments (comprised of only normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) have been condensed or omitted pursuant to such rules and regulations.The Company believes that the disclosures contained herein are adequate to make the information presented not misleading.The condensed consolidated financial statements included herein should be read in conjunction with the financial statements and the notes thereto included in the Company’s annual report on Form 10-K for the year ended December 31, 2007. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Earnings per share The Company computes basic earnings per share (“EPS”) by dividing net income by the weighted average number of common shares outstanding during the period.No adjustments to income are used in the calculation of basic EPS.Diluted EPS includes the effects of potentially dilutive shares, principally common stock options and unvested restricted stock outstanding during the period.The basic and diluted average shares outstanding were as follows: Six Months Ended June 30, Three Months Ended June 30, 2008 2007 2008 2007 Basic 103,082,444 108,627,185 102,934,252 108,007,744 Diluted 103,619,761 109,877,280 103,470,989 109,304,252 For the six and three months ended June 30, 2008, 449,591 outstanding stock options that could potentially dilute EPS in future years were not included in the computation of diluted EPS as they were anti-dilutive.For the six and three months ended June 30, 2007, there were no outstanding stock options that could potentially dilute EPS in future years that were not included in the computation of diluted EPS. The Company’s Board of Directors declared a quarterly cash dividend of $0.05 per share in November2007, which was paid in January 2008.In addition, a quarterly cash dividend of $0.05 per share was declared in February 2008 and paid in April 2008.In April 2008, the Company announced an increase in the regular quarterly cash dividend, to $0.06 per share ($0.24 annualized) from the current level of $0.05 per share ($0.20 annualized) and declared a quarterly cash dividend of $0.06 per share to shareholders of record on June 27, 2008, which was paid in July 2008. The total cash required for the dividend declared in June 2008 was approximately $6.2 million and was reflected in “Accrued liabilities and other” on the Condensed Consolidated Balance Sheet as of June 30, 2008. New accounting pronouncements On January 1, 2008, the Company adopted The Emerging Issues Task Force (“EITF”) Issue 06-11, “Accounting for Income Tax Benefits of Dividends on Share-Based Payment Awards” (“EITF 06-11”).In a stock-based compensation arrangement, employees may be entitled to dividends during the vesting period for nonvested shares or share units and until the exercise date for stock options.These dividend payments generally can be treated as a deductible compensation expense for income tax purposes, thereby generating an income tax benefit for the employer.At issue was how such a realized benefit should be recognized in the financial statements.The EITF concluded that an entity should recognize the realized tax benefit as an increase in additional paid-in capital (“APIC”) and that the amount recognized in APIC should be included in the pool of excess tax benefits available to absorb tax deficiencies on stock-based payment awards.EITF 06-11 is effective prospectively for income tax benefits that result from dividends on equity-classified employee share-based payment awards declared in fiscal years beginning after December 15, 2007.This EITF did not have a material effect on the Company’s financial statements. In September 2006, the Financial Accounting Standards Board (“FASB”) issued Financial Accounting Standard (“FAS”) No. 157, “Fair Value Measurements.”FAS No. 157 defines fair value, establishes a framework for measuring fair value and expands disclosure requirements regarding fair value measurement.Where applicable, this statement simplifies and codifies fair value related guidance previously issued within Generally Accepted Accounting Principles (“GAAP”).FAS No. 157 was effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.The Company partially adopted FAS No. 157 as of January 1, 2008, pursuant to FASB Staff
